DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 1, the recitation “an input terminal” in lines 4 and 10 are indefinite because it’s unclear if the input terminal in line 10 is the same input terminal as in line 4.
With respect to claims 16, the recitation “an input terminal” in lines 4 and 12-13 and 14 are indefinite because it’s unclear if the input terminal in line 12-13 and 14 is the same input terminal as in line 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. [10937477]

With respect to claim 1, figure 5 of Yang et al. discloses an electronic circuit comprising:
one or more spike generation circuits [INV3, P1-3, N1-3] that output an isolated spike signal [output of P3 and N1] with a high level or a low level to an output terminal and reset an internal state [P1 ON, N1 OFF], which depends on a history of an input current input to an input terminal [gates P1,N1], to an initial value when the internal state reaches a threshold value; and
one or more memory circuits [P6-7, N6-7, INV4] that maintain a level of a first output terminal at one of the high level and the low level when the one of the high level and the low level is input to a first input terminal,
wherein the one or more memory circuits include a first memory circuit having the first output terminal coupled to an input terminal of a first spike generation circuit of the one or more spike generation circuits.

With respect to claim 11, figure 5 of …. Discloses the electronic circuit according to claim 1, wherein the threshold value of the first spike generation circuit is set so that the first spike generating circuit outputs the isolated spike signal a predetermined period of time after a level of a signal output from the first output terminal of the first memory circuit is switched.
	With respect to claim 12, figure 5 of …. Discloses the electronic circuit according to claim 11, wherein a timing at which the predetermined period of time ends corresponds to a timing at which the circuit to which the isolated spike signal is input starts or stops operation.
	With respect to claim 13, figure 5 of …. Discloses the electronic circuit according to claim 1, wherein each of the one or more spike generation circuits generates the isolated spike signal at a predetermined timing determined by a connection relationship between the one or more spike generation circuits and the one or more memory circuits.
	With respect to claim 14, figure 5 of …. Discloses the electronic circuit according to claim 13, wherein in each of the or more spike generating circuits, the predetermined timing is a timing at which a circuit to which a corresponding isolated spike signal is input starts or stops operation.

Allowable Subject Matter
Claims 16-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
11/17/22